EXHIBIT 99.6 INTERCREDITOR AGREEMENT Dated as of September 2, 2008 by and among ABC Funding, Inc. as Borrower, SUBSIDIARIES OF ABC Funding, Inc., from time to time party hereto, CIT Capital USA Inc., as First Lien Administrative Agent and CIT CAPITAL USA INC., as Second Lien Administrative Agent TABLE OF CONTENTS SECTION 1. DEFINITIONS 1.1 Defined Terms 1.2 Terms Generally SECTION 2. LIEN PRIORITIES 2.1 Relative Priorities 2.2 Prohibition on Contesting Liens 2.3 No New Liens 2.4 Similar Liens SECTION 3. ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL 3.1 Exercise of Rights and Remedies 3.2 No Interference 3.3 Rights as Unsecured Creditors 3.4 Insurance and Condemnation Awards SECTION 4. PAYMENTS UPON DISPOSITION OF COLLATERAL 4.1 Application of Proceeds 4.2 Payment Over SECTION 5. BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS SECTION 6. INSOLVENCY OR LIQUIDATION PROCEEDINGS 6.1 Finance and Sale Matters 6.2 Relief from the Automatic Stay 6.3 Reorganization Securities 6.4 Post-Petition Interest 6.5 Certain Waivers by the Second Lien Secured Parties 6.6 Certain Voting Matters 6.7 Separate Grants of Security and Separate Classification 6.8 Filing of Claims SECTION 7. OTHER AGREEMENTS 7.1 Matters Relating to Loan Documents 7.2 Effect of Refinancing of Indebtedness under First Lien Loan Documents 7.3 Second Lien Secured Parties Purchase Option. 7.4 Reinstatement 7.5 Further Assurances SECTION 8. REPRESENTATIONS AND WARRANTIES 8.1 Representations and Warranties of Each Party 8.2 Representations and Warranties of Administrative Agent SECTION 9. NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE 9.1 No Reliance; Information 9.2 No Warranties or Liability SECTION MISCELLANEOUS 10.1 Notices 10.2 Conflicts 10.3 Effectiveness; Survival 10.4 Severability 10.5 Amendments; Waivers 10.6 Subrogation 10.7 Applicable Law; Jurisdiction; Consent to Service of Process 10.8 Waiver of Jury Trial 10.9 Parties in Interest 10.10 Specific Performance 10.11 Headings 10.12 Counterparts 10.13 Termination 10.14 Provisions Solely to Define Relative Rights INTERCREDITOR AGREEMENT This Intercreditor Agreement is made as of September 2, 2008 (as the same may be amended, supplemented, restated or otherwise modified from time to time, this “Agreement”), by and among ABC Funding, Inc., a Nevada corporation (the “Borrower”); the Subsidiaries of the Borrower which are parties hereto; CIT Capital USA Inc., a Delaware corporation, in its capacity as administrative agent for and on behalf of the First Lien Lenders (as defined below) (together with its successors and assigns in such capacity from time to time, the “First Lien Administrative Agent”); and CIT Capital USA Inc., a Delaware corporation, in its capacity as administrative agent for and on behalf of the Second Lien Lenders (as defined below) (together with its successors and assigns in such capacity from time to time, the “Second Lien Administrative Agent”). R E C I T A L S A.Reference is made to (i) that certain Credit Agreement dated as of even date herewith (as amended, the “CIT First Lien Credit Agreement”), among the Borrower, the lenders from time to time party thereto (the “CIT First Lien Lenders”), CIT Capital USA Inc., as the administrative agent for the CIT First Lien Lenders, and CIT Capital Securities LLC, as sole lead arranger (the “Sole Lead Arranger”), (ii) that certain ISDA Master Agreement dated as of September 2, 2008 (as amended, the “First Lien Hedge Agreement” and, together with the CIT First Lien Credit Agreement, collectively, the “First Lien Credit Agreements”), between the Borrower and Macquarie Bank Limited (“Macquarie” and, together with the CIT First Lien Lenders, the “First Lien Lenders”) and (iii) that certain Second Lien Term Loan Agreement dated as of the date hereof (as amended, the “Second Lien Credit Agreement” and, together with the First Lien Credit Agreements, the “Credit Agreements”), among Borrower, the second lien lenders from time to time party thereto (the “Second Lien Lenders” and, jointly with the First Lien Lenders, the “Lenders”), the Second Lien Collateral Agent, as administrative agent for the Second Lien Lenders, and the Sole Lead Arranger. B.The First Lien Lenders have agreed to make loans and other extensions of credit to Borrower pursuant to the First Lien Credit Agreements, upon, among other terms and conditions, the condition that the First Lien Indebtedness (such term and each other capitalized term used but not defined in the opening paragraph or these recitals having the meaning given it in Section 1 hereof) shall be secured by first priority Liens on, and security interests in, the Collateral. C.The Second Lien Lenders have agreed to make loans to the Borrower pursuant to the Second Lien Credit Agreement, upon, among other terms and conditions, the condition that the Second Lien Indebtedness shall be secured by second priority Liens on, and security interests in, the Collateral. D.The Credit Agreements require, among other things, that the parties thereto set forth in this Agreement, among other things, their respective rights, obligations and remedies with respect to the Collateral. Accordingly, the parties hereto agree as follows: SECTION 1.DEFINITIONS 1.1Defined Terms.As used in the Agreement, the following terms shall have the meanings specified below: “Administrative Agents” shall mean the First Lien Administrative Agent and the Second
